Exhibit 10.2
[Quicksilver Resources Inc. Letterhead]

July 15, 2013


Stan G. Page
6804 Whittier Lane
Colleyville, TX 76034
Dear Stan:
Effective July 15, 2013, Quicksilver Resources is pleased to offer you a
retention bonus with an aggregate value of $488,250 to be awarded in the form of
cash and a restricted stock grant of Quicksilver Resources stock in appreciation
of your efforts on behalf of the Company. The cash will vest and be paid and the
restricted stock will vest (in each case, less applicable required taxes and
authorized deductions) per the following schedule:


Vesting Date
 
Cash
 
Restricted Stock


July 15, 2014
 
$
122,063


 
 
July 15, 2015
 
$
122,063


 
 
July 15, 2016
 
 
 
147,955





To become vested in an installment of the retention bonus you must be an active,
regular full-time employee in good standing and remain in continuous employment
of the Company or one of its subsidiaries, or any successor thereof, from the
date of this letter agreement through the applicable installment payment/vesting
date.
In the event that your employment ceases on or before an installment
payment/vesting date because of (i) termination through no fault of your own as
a result of a reduction in force, or (ii) an Involuntary Termination as defined
in the Quicksilver Resources Inc. Amended and Restated Executive Change in
Control Retention Incentive Plan, the unpaid/unvested installments will be
paid/vested within 60 days of the date of your termination and subject to your
execution and non-revocation during such period of a release agreement
satisfactory to the Company; provided that, in the case of any cash payment that
could be paid during a period that begins in one taxable year and ends in the
subsequent taxable year, it will be paid in the subsequent taxable year, to the
extent required to avoid the additional tax imposed pursuant to Section 409A of
the Internal Revenue Code.


The retention bonus will not affect any annual merit increase or the award or
amount of any annual bonus or long–term incentive to which you may be entitled
to receive pursuant to applicable bonus or equity plans that are approved from
time to time by the Company.


This letter agreement (together with, as applicable, any document that evidences
the award of your restricted stock) is the entire agreement between the parties
and any amendments or revisions of this agreement must be in writing and signed
by both parties. This letter agreement does not constitute an employment
agreement and shall not be construed to change the at-will-employment terms
under which you are employed.


Please indicate your acceptance of this agreement by signing the attached
duplicate copy of this agreement and return it to the Human Resources Department
in Fort Worth, Attn: Anne Self, no later than July 22, 2013.
Thank you for your loyalty to and efforts on behalf of Quicksilver.    
Sincerely,


/s/ Glenn Darden


Glenn Darden
President/CEO
 
 

I have read and understand the contents of this retention agreement. I accept
the provisions of the agreement as set forth above.




  /s/ Stan G. Page                  7-19-13        
Stan G. Page                    Date

